           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

JOEL TORRES                                                   PLAINTIFF

v.                       No. 3:18-cv-148-DPM

CENTRAL ARKANSAS MENTOR
SOCIETY, INC., dfb/a Main Street
Pizza of Walnut Ridge; JU AN
CARLOS AGUILAR; and
BRITT ANY AGUILAR                                           DEFENDANTS

                                ORDER
     Joint motion, NQ 16, noted. The Court respectfully disagrees with
the authorities cited and will proceed with its usual settlement protocol
in FLSA cases. Lynn's Food Stores v. United States, 679 F.2d 1350, 1353
(11th Cir. 1982); see also Melgar v. OK Foods, 902 F.3d 775, 779 (8th Cir.
2018). Please file the proposed agreement and counsel's redacted bill
on the public docket. An unredacted bill may be filed under seal if
counsel prefers. Settlement papers due by 28 January 2019.
     So Ordered.

                                                      v'.
                                       D.P. Marshall Jr.
                                       United States District Judge
